Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

					DETAILED ACTION
				  SPECIFICATION OBJECTION
Insertion of “now abandoned,” after “February 7, 2018,” in line 7 at page 1 of specification is needed for updated information.  Submission of a whole new paragraph would be needed.

				     REJECTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are:  A particular destaticizing or ionizing step in claim 1.
Claim 1 recites that the supplied resin granule mass with positive ions or negative ions is destaticized, but a particular step of the destabilization or ionization is 

Claim Rejections - 35 USC § 102 and 35 USC § 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2 and 7-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP2001-122985 with a partial English translation.
A copy of JP2001-122985 was submitted for the parent application No. 15/751,046 and is enclosed for applicant’s convenience.
English translation of JP teaches a process of recycling a film comprising LDPE or HDPE by crushing the film, drying cleaning by a destaticizing air (i.e. the instant ionizing step) and magnetic separation using magnetic force and metal separation using eddy current in claims 6 and 8.  

The instant para. [0103] of specification teaches that resin pellets are not specified by size and thus the crushed film comprising LDPE or HDPE would meet the instantly recited granules.
The eddy current of JP would inherently yield turbulent flow having an increased velocity which would encompass the recited “0.5 Mpa or less of claim 9.  Note that 0.5 MPa is about 5 atmospheric pressure.
Thus, the instant invention lacks novelty.

Claims 3-6 and 10-15 are rejected under 35 U.S.C. 103 as being unpatentable over JP2001-122985 with a partial English translation as applied to claims 1, 2 and 7-9 above, and further in view of Fascio (US 2012/0245257 A1).
The instant invention further recites the following.
1.  Polyolefin resin in a form of a strand or a rod is cut to produce the resin granule mass in claims 3 and 15.
2.  A surface magnetic flux and a magnetic flux density in claims 5, 6, 12 and 13.
3.  Claims 10 and 11 recite configuration of a sorting device.
As to the above point 1:  Fascio teaches recycling of polymers by grinding to a particle size in [0041].  Fascio teaches the recycled polymers include HDPE and LDPE and various forms thereof in [0034] and plastic lumber taught therein would fall within scope of the recited rod.  Fascio also teaches recycled fiber materials in [0035] which would fall within scope of the recited strand.  Such recycling would meet claims 3 and 4.

When patentability is predicated upon a change in a condition of a prior art composition, such as a change in concentration or in temperature, or both, the burden is on Applicant to establish with objective evidence that the change is critical, i.e. it leads to a new unexpected result.  It is not inventive to discover the optimum or workable ranges by routine experimentation when the general conditions of a claim are disclosed in the prior art.  See In re Woodruff, 919 F.2d 1575, 1578 (Fed. Cir. 1990); In re Aller, 220 F.2d 454, 456 (CCPA 1955).  
In this case, the change in a condition would be the magnetic power.  Further, tables 1 and 2 of JP teach various % of the removed foreign (i.e., magnetic) materials and thus the recited surface magnetic flux and a magnetic flux density as well as the recited pressure of claim 9 would be obvious since such variation would be dependent on the desired amount of the foreign (i.e., magnetic) materials in the recycled HDPE and LDPE (i.e. purity of the polymer) for intended uses to one skilled in the art.
As to the above point 3:  The figure 2 of JP would make the claims 10 and 11 obvious since JP teaches the same method and sorting device claimed.
Tables 1 and 2 of JP teach various % of the removed foreign (i.e., magnetic) materials magnetic
Thus, it would have been obvious to one skilled in the art before the effective filing date of invention to utilize the art well-known recyclable polymers such as HDPE and LDPE and various forms thereof such as grinded fibers and plastic lumber of Fascio   metal (i,e, magnetic foreign matter) JP since both JP and Fascio teaches recycling of polymer and removal of foreign material absent showing otherwise.
Selection of a known material based on its suitability for its intended use is prima facie obvious, see Sinclair & Carroll Co. v. Interchemical Corp., 325 US 327, 65 USPQ 297 (1945).  The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.  KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAE H YOON whose telephone number is (571)272-1128. The examiner can normally be reached Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571) 272-5772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





THY/Dec. 2, 2021                                                   /TAE H YOON/                                                                                Primary Examiner, Art Unit 1762